MEMORANDUM **
Linda L. Fogh, a Chapter 7 debtor, appeals pro se from the district court’s orders denying her motions to vacate the bankruptcy court’s dismissal of her amended complaint, and denying reconsideration. *501We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Mitchell v. Burt Vetterlein & Bushnell PC (In re Stein), 197 F.3d 421, 424 (9th Cir.1999); Shalit v. Coppe, 182 F.3d 1124, 1126-27 (9th Cir.1999), and we affirm.
Because the district court’s decisions did not rest upon an erroneous view of the law, we find no error. See In re Stein, 197 F.3d at 424.
We deny the request for judicial notice contained in Fogh’s August 6, 2002 supplemental statement.
AFFIRMED.

 This disposition is not appropriate for publi*501cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.